       Case 2:18-cv-10947-JCZ-JCW Document 1 Filed 11/14/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


ROSALIE JORDAN                                         CIVIL ACTION NO._________________


VERSUS                                                 JUDGE:___________________________


ACADEMY, LTD.                                          MAGISTRATE:____________________

                               COMPLAINT FOR DAMAGES

       NOW INTO COURT, through undersigned counsel, comes plaintiff ROSALIE

JORDAN, a citizen of the United States of the full age of majority domiciled and residing in

Hancock County, State of Mississippi, and for her complaint in this civil action for damages

against the defendant, respectfully represents to this Honorable Court as follows:

                               PARTIES, JURISDICTION, & VENUE

                                                      I.

       Jurisdiction for these claims before this Honorable Court is based upon 28 U.S.C. § 1332.

                                                     II.

       The venue for these claims is proper in accordance with Title 28 U.S.C. § 1391(b)(2).

                                                     III.

       Made defendant herein is ACADEMY, LTD., doing business as Academy Sports and

Outdoors, upon information and belief, a Texas corporation authorized to do and doing business

in the State of Louisiana.

                                    FACTUAL ALLEGATIONS

                                               IV.

       On or about November 18, 2017, plaintiff, ROSALIE JORDAN, a patron and business
       Case 2:18-cv-10947-JCZ-JCW Document 1 Filed 11/14/18 Page 2 of 4



invitee at the Academy Sports and Outdoors store number 50 located at 61107 Airport Road in

Slidell, Louisiana, was walking along the sidewalk in front of the store when she tripped on a

cable, which was similar in color to the concrete surface, and fell to the ground sustaining injuries

to her left knee, elbow, and hip. The cable petitioner tripped over was used to tie bicycles together

in front of the Academy store and was left lying on the sidewalk in front of the store.

                                                  V.

       The bike cable encountered by plaintiff, ROSALIE JORDAN, amounts to an

unreasonably dangerous condition which was created by, and known to and existed upon the

premises owned and/or operated by defendant, ACADEMY, LTD, thus rendering this defendant

liable to Petitioner for all damages complained of herein. This defendant knew, or in the exercise

of reasonable care, should have known of the existence of this unreasonably dangerous condition

and failed to warn plaintiff of said condition. This defendant, through its mangers and/or

employees, actually created the dangerous condition by placing the cable across the crosswalk.

                                                VI.

        A manager and/or employee of the Academy store at issue in this lawsuit, acting within

the course and scope of their employment, placed or directed the placement of the cable in question

and created the dangerous condition encountered by plaintiff herein.

                                                VII.

       At the relevant times herein, a manager and/or employee of the Academy store at issue was

aware or should have been aware of the bike cable lying across the sidewalk in front of the store.

                                               VIII.

       ACADEMY, LTD’s managers and/or employees were responsible for correcting unsafe

and hazardous conditions and warning patrons of any such dangerous condition, including that
       Case 2:18-cv-10947-JCZ-JCW Document 1 Filed 11/14/18 Page 3 of 4



encountered by plaintiff herein.

                                                 IX.

       Upon information and belief, the failure of ACADEMY, LTD’s managers and/or

employees to properly correct and protect Petitioner from the unsafe condition that led to the

subject accident is a direct cause of said accident.

                                                 X.

       Defendant, ACADEMY, LTD, by and through the acts and/or omissions of its managers

and/or employees acting within the course and scope of their employment, is liable for all damages

sustained by Petitioner under the following non-exclusive legal causes of action:

       a.      Failure to maintain a reasonably safe premises for its patrons;

       b.      Failure to provide immediate assistance to plaintiff;

       c.      Failure to train its managers and/or employees;

       d.      Failure to warn its patrons;

       e.      Reckless endangerment;

       f.      Reckless indifference;

       g.      Failing to correct a dangerous condition that defendant knew of;

       h.      Placing a cable, colored the same as the concrete/cement, in the walkway in a

               dangerous manner; and,

       i.      Such other acts of fault and/or negligence as may be shown at the trial of this matter.

                                                 XI.

       As a result of the incident sued on herein, plaintiff, ROSALIE JORDAN, suffered severe

and permanent injuries, including but not limited to her knees, elbow and hip, which injuries have

caused and will cause plaintiff residual disability, disfigurement and scarring, surgeries, past and
        Case 2:18-cv-10947-JCZ-JCW Document 1 Filed 11/14/18 Page 4 of 4



future pain and suffering, past and future mental anguish and distress, past and future loss of

enjoyment of life, past and future medical expenses, and loss of past and future earnings or income

earning capacity.

                                                 XII.

        Plaintiff accordingly avers entitlement to recover from defendant, damages as may be

reasonable in the premises, in accordance with the law and the evidence.

        WHEREFORE, plaintiff prays that after due proceedings are had, there be judgment in

favor of plaintiff, ROSALIE JORDAN, and against defendant, ACADEMY, LTD for all

compensatory damages supported by the law and the evidence, granting plaintiffs legal interest on

all sums awarded from date of judicial demand until paid and casting defendant with all costs of

these proceedings including legal interest thereon.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, plaintiff demands a trial by

jury in this action of all issues so triable.



                                                Respectfully submitted:

                                                SAUNDERS & CHABERT


                                                /s/ SCOTTY E. CHABERT, JR.________________
                                                HENRI M. SAUNDERS, LSBA No. 25236
                                                SCOTTY E. CHABERT, JR. LSBA No. 30434
                                                CHEYENNE MOELLER, LSBA No. 35253
                                                6525 Perkins Road
                                                Baton Rouge, LA 70808
                                                Telephone: (225) 771-8100
                                                Facsimile: (225) 771-8101
                                                schabert@saunderschabert.com
                                                Attorneys for Plaintiff
